Appellate Case: 21-8004     Document: 010110611883       Date Filed: 11/30/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 30, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-8004
                                                   (D.C. No. 1:20-CR-00039-SWS-3)
  TERRY WILLIAM CLIFFORD,                                      (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and MATHESON, Circuit Judges.
                   _________________________________

       Defendant-Appellant Terry William Clifford appeals from his conviction for

 possessing a firearm in furtherance of a drug trafficking crime, 18 U.S.C.

 § 924(c)(1)(A)(i). He challenges whether there was an adequate factual basis for his

 plea. Fed. R. Crim. P. 11(b)(3). Our jurisdiction arises under 28 U.S.C. § 1291, and

 we affirm.

                                      Background

       In May 2020, Mr. Clifford was indicted for various offenses. The parties

 entered into a plea agreement in which Mr. Clifford pled guilty to the above offense



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8004     Document: 010110611883         Date Filed: 11/30/2021      Page: 2



 and conspiracy to distribute methamphetamine, 21 U.S.C. §§ 846, 841(a)(1) &

 (b)(1)(A). 2 R. 10–11.

        The government filed a prosecutor’s statement detailing the facts surrounding

 Mr. Clifford’s offenses. 2 R. 17–22. At the change of plea hearing, the court was

 unsatisfied with Mr. Clifford’s answers regarding possession of a firearm. See 3 R.

 31–32. Mr. Clifford’s counsel explained that the firearm was found in a backpack at

 the same time that Mr. Clifford was found in possession of drugs. 3 R. 32. Mr.

 Clifford confirmed these facts. 3 R. 32. The court again confirmed: “And during this

 time that you possessed the firearm, you were also involved in drug trafficking

 activity?” 3 R. 32. Mr. Clifford answered in the affirmative. 3 R. 33. Both the

 government and Mr. Clifford’s counsel agreed that a sufficient factual basis was

 established. 3 R. 33.

                                         Discussion

        Ordinarily, we review the sufficiency of the factual basis for a guilty plea for

 clear error. United States v. Moran, 452 F.3d 1167, 1171–72 (10th Cir. 2006). But

 Mr. Clifford failed to object to the factual basis of his guilty plea at the district court

 and did not argue for plain error review in his opening brief. He belatedly argued for

 plain error in his reply brief. Aplt. Reply Br. at 8. Consequently, under the

 circumstances of this case, we find that Mr. Clifford waived his claim. See United

 States v. Walker, 918 F.3d 1134, 1153 (10th Cir. 2019); United States v. Leffler, 942

 F.3d 1192, 1198 (10th Cir. 2019).



                                              2
Appellate Case: 21-8004     Document: 010110611883          Date Filed: 11/30/2021     Page: 3



        Separately, we find that Mr. Clifford invited any error. Mr. Clifford’s counsel

 provided the factual nexus between the possession of a firearm and the conspiracy to

 distribute methamphetamine. Mr. Clifford subsequently adopted his counsel’s

 statement and the district court accepted these statements. Mr. Clifford thus invited

 error and may not now assert that the factual basis of the guilty plea was insufficient.

 See United States v. Edward J., 224 F.3d 1216, 1222 (10th Cir. 2000).

        Finally, even if we consider Mr. Clifford’s claim on plain error review, Mr.

 Clifford failed to show that the district court erred, let alone that the record fails to

 provide a factual basis for the plea. See United States v. Sanchez, 13 F.4th 1063,

 1077 (10th Cir. 2021); United States v. Carillo, 860 F.3d 1293, 1300 (10th Cir.

 2017). Here, both Mr. Clifford’s statements and the prosecutor’s statement provide

 an ample factual basis for his guilty plea. See United States v. Landeros-Lopez, 615

 F.3d 1260, 1263 (10th Cir. 2010).

        AFFIRMED.


                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                              3